An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Shenker on 6/17/22.

In claim 1, line 4, the claim limitation "the driven support surface moving connected" has been changed to --the driven support surface movably connected--.
In claim 2, line 12, the claim limitation "the flipper" has been changed to --the flippers--.
In claim 2, lines 16 – 17, the claim limitation "the flipper" has been changed to --the flippers--.
In claim 13, line 18, the claim limitation "the flipper" has been changed to --the flippers--.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a mobile robot  comprising a housing, a driven support surface, flipper rotatably connected to each side of the housing, a flipper motor; a flipper drive gear configured to translate a rotational force from the flipper motor to the flipper on at least one of the sides via a slip clutch; the slip clutch comprises a slotted cylindrical protrusion configured to surround an axle that drives the flipper; a collar surrounding the slotted cylindrical protrusion to clamp the slotted cylindrical protrusion to the axle at a predetermined torque corresponding to a slip torque.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611